DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroder (2016/0171201).

	Regarding applicant claim 1, Schroder discloses a vehicle parking notification system, comprising: 
an in-vehicle electronic device including a first wireless communication controller circuitry, 5a memory storing an id of a vehicle, at least one antenna, the first wireless communication controller circuitry configured  (abstract, [0126] “external secure unit 2… reading and writing data… antenna) to: 
request for the vehicle id, via the at least one antenna ([0120] “electronic ticket at a request from outside via a contactless interface, e.g. an NFC interface; RFID tag”), 
retrieve position information of the vehicle when the request for the 10vehicle id is made, the position information indicating that the vehicle is located at a parking facility ([0128] “parking slip can also be effected remotely by an e.g. current or future position of the vehicle where applicable, being queried by means of GSM or GPS by the communication device”), and 
record in the memory a time that the request for vehicle id is made and the position information ([0128] “a starting time or a certain parking duration”); and 
an external computer, remote from the vehicle, including 15processing circuitry, a second wireless communication controller circuitry, and a display device, the processing circuitry configured to ([0128] electronically signed file created by a signature key of a server of an issuing office for parking slips and containing information on the vehicle, location and time”): 
receive, via the second wireless communication controller circuitry, an 20expiration time that parking at the parking facility expires determined based on the time associated with the request for vehicle id, and display, via the display device, at a predetermined time period before the expiration time a notification message indicating the predetermined time period before the expiration time ([0024] “display element in order to output a message to a user”; [0128] “before the parking duration expires, a reminder can optionally be effected on the display of the communication device”).

Regarding applicant claim 2, Schroder discloses wherein the received expiration time includes a parking facility closing time and a paid parking expiration time, wherein the processing circuitry is further configured to display, via the display device, at a predetermined time period before the expiration time a first notification message 5indicating the at least one predetermined time period before the parking facility closing time or a second notification message indicating the at least one predetermined time period before the paid parking expiration time, whichever comes first ([0128] “before the parking duration expires, a reminder can optionally be effected on the display of the communication device”).

Regarding applicant claim 3, Schroder discloses wherein the in-vehicle 10electronic device further includes a transceiver configured for communication within the vehicle, wherein the first wireless communication controller circuitry receives the position information of the vehicle in a parking facility by way of the transceiver ([0128] “parking slip can also be effected remotely by an e.g. current or future position of the vehicle where applicable, being queried by means of GSM or GPS by the communication device”).

Regarding applicant claim 4, Schroder discloses further comprising a satellite communication device configured to receive the position information of the vehicle and calculate position coordinates that are within the parking facility ([0128] “parking slip can also be effected remotely by an e.g. current or future position of the vehicle where applicable, being queried by means of GSM or GPS by the communication device”).

Regarding applicant claim 5, Schroder discloses further comprising a 20centralized database storing vehicle information including vehicle make, model, and color, for vehicles of registered users, wherein the first wireless communication controller circuitry is configured to automatically respond to the request for the vehicle id from a communication device of a parking facility, via the at least one antenna, and26Attorney Docket No.: 523875US wherein the database is accessed by the communication device of the parking facility to retrieve the vehicle information for the vehicle id ([0127] “data about the vehicle can be its type, date of manufacture, performance, engine type, gearshift, color, tires, any signature of an entity carrying out the personalization of the M2M module… registration-specific data stored by the server of the registration office to the M2M module arranged in the vehicle”).
Regarding applicant claim 6, Schroder discloses wherein the first wireless 5communication controller circuitry is further configured to: respond to a second request for the vehicle id via the at least one antenna, retrieve second position information of the vehicle when the second request for the vehicle id is made, the second position information indicating that the vehicle is exiting the parking facility ([0128] “parking slip can also be effected remotely by an e.g. current or future position of the vehicle where applicable, being queried by means of GSM or GPS by the communication device”).

Regarding applicant claim 7, Schroder discloses wherein the processing circuitry is further configured to: receive via the second wireless communication controller increase in the expiration time to a later time ([0128]).  
Regarding applicant claim 8, Schroder discloses wherein the processing circuitry is further configured to: receive, via the second wireless communication controller circuitry, the expiration time that parking at the parking facility expires determined based on the time associated with the request for vehicle id, and display, via the display device, at the predetermined time period before the expiration time the notification message indicating that the vehicle will be towed if not moved by the expiration time ([0120]; [0127] “agencies such as the police”).
Regarding applicant claim 9, Schroder discloses further comprising a plurality of electronic devices within a plurality of respective vehicles, each vehicle including an electronic device, wherein the processing circuitry is further configured to receive, via the second wireless communication controller circuitry, an expiration 10time that parking for least one parking facility expires determined based on the time associated with the request for vehicle id for at least one of the plurality of vehicles, and display, via the display device, at a predetermined time period before the expiration time a notification message indicating the predetermined time period before the expiration time of a respective parking facility ([0128] “before the parking duration expires, a reminder can optionally be effected on the display of the communication device”).
Regarding applicant claim 10, Schroder discloses wherein one antenna of the at least one antenna is a radio frequency antenna, wherein the first wireless communication controller circuitry is configured to: respond to the request for the vehicle id, via the radio frequency antenna, 20wherein the second wireless communication controller circuitry performs communication by cellular communications, wherein the processing circuitry is configured to receive, via the cellular communications, an expiration time that parking at the parking facility expires determined based on the time associated with the request for vehicle id ([0015] “employed a finger-ring, M2M module, a SIM card, a chip card having a contactless and/or contact-type interface… e.g. a mobile telephone, smartphone”).

	Regarding applicant claim 11, Schroder discloses a vehicle parking notification system, comprising: 
an in-vehicle electronic device including a first wireless communication controller circuitry, 5a memory storing an id of a vehicle, at least one antenna, the first wireless communication controller circuitry configured  (abstract, [0126] “external secure unit 2… reading and writing data… antenna) to: 
respond to a request for the vehicle id, via the at least one antenna ([0120] “electronic ticket at a request from outside via a contactless interface, e.g. an NFC interface; RFID tag”), 
retrieve position information of the vehicle when the request for the 10vehicle id is made, the position information indicating that the vehicle is located at a parking facility ([0128] “parking slip can also be effected remotely by an e.g. current or future position 
record in the memory a time that the request for vehicle id is made and the position information ([0128] “a starting time or a certain parking duration”); and 
an external computer, remote from the vehicle, including 15processing circuitry, a second wireless communication controller circuitry, and a display device, the processing circuitry configured to ([0128] electronically signed file created by a signature key of a server of an issuing office for parking slips and containing information on the vehicle, location and time”): 
receive, via the second wireless communication controller circuitry, an 20expiration time that parking at the parking facility expires determined based on the time associated with the request for vehicle id, and display, via the display device, at a predetermined time period before the expiration time a notification message indicating the predetermined time period before the expiration time ([0024] “display element in order to output a message to a user”; [0128] “before the parking duration expires, a reminder can optionally be effected on the display of the communication device”).

Regarding applicant claim 12, Schroder discloses wherein the received expiration time includes a parking facility closing time and a paid parking expiration time, wherein the processing circuitry is further configured to display, via the display device, at a predetermined time period before the expiration time a first notification message 5indicating the at least one predetermined time period before the parking facility closing time or a second notification message indicating the at least one 

Regarding applicant claim 13, Schroder discloses wherein the in-vehicle 10electronic device further includes a transceiver configured for communication within the vehicle, wherein the first wireless communication controller circuitry receives the position information of the vehicle in a parking facility by way of the transceiver ([0128] “parking slip can also be effected remotely by an e.g. current or future position of the vehicle where applicable, being queried by means of GSM or GPS by the communication device”).

Regarding applicant claim 14, Schroder discloses further comprising a satellite communication device configured to receive the position information of the vehicle and calculate position coordinates that are within the parking facility ([0128] “parking slip can also be effected remotely by an e.g. current or future position of the vehicle where applicable, being queried by means of GSM or GPS by the communication device”).

Regarding applicant claim 15, Schroder discloses further comprising a 20centralized database storing vehicle information including vehicle make, model, and color, for vehicles of registered users, wherein the first wireless communication controller circuitry is configured to automatically respond to the request for the vehicle id from a communication device of a parking facility, via the at least one antenna, and26Attorney Docket No.: 523875US communication device of the parking facility to retrieve the vehicle information for the vehicle id ([0127] “data about the vehicle can be its type, date of manufacture, performance, engine type, gearshift, color, tires, any signature of an entity carrying out the personalization of the M2M module… registration-specific data stored by the server of the registration office to the M2M module arranged in the vehicle”).
Regarding applicant claim 16, Schroder discloses wherein the first wireless 5communication controller circuitry is further configured to: respond to a second request for the vehicle id via the at least one antenna, retrieve second position information of the vehicle when the second request for the vehicle id is made, the second position information indicating that the vehicle is exiting the parking facility ([0128] “parking slip can also be effected remotely by an e.g. current or future position of the vehicle where applicable, being queried by means of GSM or GPS by the communication device”).

Regarding applicant claim 17, Schroder discloses wherein the processing circuitry is further configured to: receive via the second wireless communication controller circuitry the expiration time that parking at the parking facility expires determined based on the time associated with 15the request for vehicle id, and display via the display device, at a predetermined time period before the expiration time the notification message including an input form configured to input an increase in the expiration time to a later time ([0128]).  
Regarding applicant claim 18, Schroder discloses wherein the processing circuitry is further configured to: receive, via the second wireless communication controller circuitry, the expiration time that parking at the parking facility expires determined based on the time associated with the request for vehicle id, and display, via the display device, at the predetermined time period before the expiration time the notification message indicating that the vehicle will be towed if not moved by the expiration time ([0120]; [0127] “agencies such as the police”).
Regarding applicant claim 19, Schroder discloses further comprising a plurality of electronic devices within a plurality of respective vehicles, each vehicle including an electronic device, wherein the processing circuitry is further configured to receive, via the second wireless communication controller circuitry, an expiration 10time that parking for least one parking facility expires determined based on the time associated with the request for vehicle id for at least one of the plurality of vehicles, and display, via the display device, at a predetermined time period before the expiration time a notification message indicating the predetermined time period before the expiration time of a respective parking facility ([0128] “before the parking duration expires, a reminder can optionally be effected on the display of the communication device”).
Regarding applicant claim 20, Schroder discloses wherein one antenna of the at least one antenna is a radio frequency antenna, wherein the first wireless communication controller circuitry is configured to: respond to the request for the vehicle id, via the radio frequency antenna, 20wherein the second wireless communication controller circuitry performs communication by cellular communications, wherein the processing circuitry is configured to receive, via the cellular communications, an 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661